Title: Notes on the Association, 1748
From: Franklin, Benjamin
To: 


Between November 1747 and September 1748 the Pennsylvania Gazette printed many items about enemy privateering in the Delaware Bay and River, about defense, and about the Association. These notes are helpful in understanding many of the documents printed above. Because of their importance, not only as reference materials but as illustrations of many of Franklin’s activities during these hectic months, a generous selection is included here.
 

Friday last Nine Companies of the Associators of this City, and one of Moyamensing, having chosen their Officers for the ensuing Year, marched up, and met at the State-House; where the President and Council were sitting, who immediately granted the Commissions. The Officers then withdrawing into a Room by themselves, elected Abraham Taylor, Esq; Colonel; Thomas Lawrence, Esq; Lieutenant Colonel; and Samuel M’Call, Esq; Major of the Regiment; which soon after began to March through the Town to the Court-House, in Market-Street, where it was drawn up in three Divisions, and after three general Discharges from each Division, separated, each Captain leading off his own Company. The whole was performed with the greatest Order and Regularity, and without occasioning the least Disturbance. Some of the Companies exceed 100 Men each, and most of them fall but little short of that Number. On the same Day the Kingsess Company met at Jenkins’s Ferry, and chose their Officers. Several other Companies of Associators in the neighbouring Towns met also; but the Accounts of their Elections are not yet come to hand.
Order of the several Companies, determined by Lot, with the Names of the Officers, viz.
Number I.
Charles Willing, Captain; Atwood Shute, Lieutenant; James Claypole, Ensign.
Number II.
Thomas Bond, Captain; Richard Farmer, Lieutenant; Plunket Fleeson, Ensign.
Number III.
John Inglis, Captain; Lyn-Ford Lardner, Lieutenant; Thomas Lawrence, jun. Ensign.
Number IV.
James Polegreen, Captain; William Bradford, Lieutenant; William Bingham, Ensign.
Number V.
Peacock Bigger, Captain; Joseph Redman, Lieutenant; Joseph Ward, Ensign.
Number VI.
Thomas Bourne, Captain; Robert Owen, Lieutenant; Peter Etter, Ensign.
Number VII.
William Cuzzins, Captain; George Spafford, Lieutenant; Abraham Mason, Ensign.
Number VIII.
Septimus Robinson, Captain; William Clemm, Lieutenant; William Rush, Ensign.
Number IX.
James Coultas, Captain; George Gray, jun. Lieutenant; Abraham Jones, Ensign.
Number X.
John Ross, Captain; Richard Swan, Lieutenant; Philip Benezet, Ensign.


Number XI.
Richard Nixon, Captain; Richard Renshaw, Lieutenant; Francis Garrigues, Ensign.
[January 5]



   Yesterday the Mayor and Common-Council of this City met, and agreed, for the Encouragement of the Lottery, and promoting the Publick Benefit design’d by it, to take 2000 of the remaining Tickets; so that there are now but a few left. ’Tis observable, that the late Lotteries in New-England and New-York, have taken more Months to fill than this has Weeks; it being but 7 Weeks since the first Tickets were ready to sell, tho’ the Season has been so severe, as almost to cut off the Communication with the Country and neighbouring Provinces; and were it not that no Return is yet made of some Tickets sent for Sale to distant Places, the Drawing might immediately proceed. [January 19]


   
Plank for the Platforms, and all other Materials, are preparing with all Diligence, for erecting strong Batteries on the River below this Town; and such is the Zeal and Industry of all concern’d, that ’tis not doubted they will be in good Condition very early in the Spring.
[January 19]

   
We learn from different Parts of the Country, that the Association goes on with great Success, notwithstanding the Season. If there are any Quantities of Small Arms to spare in the neighbouring Governments, they would meet here with a ready Market. [January 19]


   
Preparations are making to begin the Drawing of the Lottery on Monday next. The Managers having no Tickets left, and the Demand still continuing, the Corporation continue to spare of the Number they bought, which may be had at the Post-Office till Saturday next.
[February 2]

   
The greatest Part of the Prize Money in the late Lottery being now paid, the Managers have agreed to give Attendance for Payment of the Remainder on Wednesdays and Saturdays only, from Ten to Twelve in the Morning, and from Three to Five in the Afternoon, at the House of William Allen, Esq; where also all concerned may see and inspect the Books. [March 1]


   
It being proposed to erect at least two good Batteries on the River for the Defence of this City, the Managers of the Lottery, with their Assistants, intend to meet on Monday next, to determine the Places where to fix them, and to consider and conclude on several other Matters relating to the immediate beginning and carrying on the Work, &c. in all which they would be glad to receive the Advice of those that have Judgment or Experience in such Affairs, who are therefore desired to reduce their Sentiments to Writing, with their Reasons, and communicate them to the Managers for their Consideration at the said Meeting. [March 1]


   
[Advertisement] A Parcel of good Muskets, all well fitted with Bayonets, Belts and Cartouch-Boxes, and Buff Slings to cast over the Shoulder, very useful to such as have Occasion to ride with their Arms; To be sold by B. Franklin. [March 8]


   
The Field Officers of the Associated Regiment of this City, hereby give Notice, That said Regiment is to meet on Easter-Tuesday, the 12th of April next, at 10 o’Clock in the Forenoon: On Tuesday, the 24th of May: In August, on the Day agreed upon in the Articles of Association: And on Tuesday, the 4th of October next. And that if the Weather proves bad or rainy on any of these Days, then they are to meet on the very next fair Day following. [March 29]


   
Tuesday last near 1000 Associators of this City were under Arms, and review’d by their Honours the President and Council in the Field; from whence they march’d into Town, drew up in Market-street, fired three general Vollies, and then separated, each Captain leading off his own Company to its respective Ward. The Appearance they made, the Regularity with which they perform’d their Exercise, and the good Order observ’d throughout the whole, gave great Satisfaction to the Spectators, who were very numerous, and to the City in general. While they were in the Field, Col. Taylor represented to them in a short Speech, that several of the Country Regiments had generously express’d their Readiness to come to the Defence of this City on Occasion; but as no Provision was made by the Publick for their Subsistence in such Cases, and it would not be reasonable to expect they should be among us at their own Expence, therefore it was propos’d that every Hous-holder of the City-Associators, would freely entertain three or four, or as many as his House would accommodate of his Country Brethren, till the threaten’d Danger should be over, and that their Horses should be well provided for gratis. The Proposal was universally approv’d of and agreed to, and the general Assent of the whole declar’d by three hearty and unanimous Huzza’s. [April 16]


   
      The Cannon which have been so kindly lent us by the Government of N. York, are all deliver’d at Trenton on this River, and expected in Town in a few Days. [April 16]


   
On a Review made last Week of the Cannon lying on the several Wharves of this City, there were found to be near 70 of different Sizes, fit for Service on Occasion. And Committees being appointed by the Managers of the Lottery to erect Fascine Batteries on the Wharves that are best situated for that Purpose, a Number of the Guns were immediately removed and distributed in the most proper Places, and such Provision made for erecting those Batteries, that they may be compleated at an Hour’s Warning.
The Grand Battery at Wicacoa below this Town is also near finished, and ’tis thought will be ready the Beginning of next Week to receive the heavy Cannon borrowed from N. York.
Last Monday Morning was begun, and on Tuesday Evening compleatly finished, a Battery of 13 fine Guns, under Society Hill, on the Wharff of William Atwood, Esq; our present Mayor; the Breastwork is 8 or 10 Foot thick, compos’d of Timber and Plank fill’d in with Earth rammed down. The Building of the Breastwork and Merlons, laying the Platform, &c. was done by a Number of the House-Carpenters of this City, who voluntarily and generously offered their Labour gratis, and perform’d the Work with the greatest Alacrity and surprizing Dispatch.
[April 28]

   
The Field Officers of the Associated Regiment of this City, hereby give Notice, that Tuesday next is the Day appointed for the general Review of said Regiment; that therefore the respective Companies are desired to meet at their Captain’s Quarters precisely at 3 o’Clock in the Afternoon, so as to march from thence, and be in the Field (the same they were review’d in last general Muster) exactly at Four: And whereas last Review-day, several of the Companies were a long Time in the Field before the others came, which was very fatiguing to them; ’tis therefore desir’d and expected, that all the Companies will be punctual, as to the Time of being on the Ground, so that they may not wait for one another. [May 19]


   
Sunday last arrived here the Otter man of war, Capt. Ballet, in 7 weeks from Portsmouth, who is stationed here for the protection of our trade; so that we have reason to hope (particularly from the character of the Commander) that our coast will soon be clear’d of the privateers now infesting it. Captain Ballet came out with the Virginia fleet, under convoy of the Hector man of war, but parted with them about six hundred leagues off. In his passage, about 300 leagues off, he met, and had a smart engagement with, a very large ship for 4 hours, and would have carried her had not the Night come on. He had one of his hands killed, and seven or eight wounded.
[May 26]

   
Tuesday last Col. Taylor’s regiment of associators in this city, consisting of eleven companies, was under arms, and review’d by their honours the President and Council, in the field. Strangers who were present agree, that the progress this regiment has made in military discipline in so short a time, was truly extraordinary. [May 26]


   
Last night there was a report in town that the enemy’s privateers were as high up as Bomba-Hook, and had taken two shallops there. [May 26]


   
Philadelphia, May 30. 1748.
Notice is hereby given, that it has been thought necessary, for His Majesty’s Service, and the Safety of this City, that no Ship, Vessel or Boat, be permitted to pass the Lower Battery, from the Hour of Eight in the Evening, to Four in the Morning, until the Master of such Vessel have sent his Boat on Shore, or have otherwise made himself known to the Garrison; for which Purpose Orders have been issued to the commanding Officer of the Batteries.
By Order of the Honourable the President and Council,
Richard Peters, Secretary.
[June 2]


   
On Thursday last an express arrived from Elsingborough, in Salem county, to acquaint this government, that one George Proctor had swam ashore there the night before, from a brigt. then lying off in the river, and deposed before the magistrates, that she was a Spanish privateer from the Havanna, mounting 14 carriage guns, 6 and 4 pounders, with 160 men.
[June 2]

   
Soon after it was known that the enemies privateers were in our River, a subscription was proposed to raise a sum of money, either by way of gift, or of advance to the government, in expectation of being repay’d by the assembly when they should next meet, in order to fit out immediately one or more armed vessels, to clear the bay and coast, and protect our trade: But it seems to be at a stand at present; the little thanks and great censure those met with, who generously equipp’d the Warren for the same purpose last year, together with the consideration of the last message from the assembly, having very much discouraged it. All foreign trade is now at a stand, and the port as much shut up, as if the river was frozen. ’Tis tho’t the damage already done by the enemy is many times greater than the expence that might have been sufficient, with God’s blessing, to prevent it. But that which would have been easy for All to bear, is really too hard for a Few. [June 2]


   
The Associators mount guard every night in their turns, at the Great Battery, near this city. In case of any alarm in the night, all well disposed persons are desired to place candles in their lower windows and doors, for the more convenient marching of the militia and other well-affected persons who may join them. [June 2]


   
On Friday last five Companies of Col. Jones’s Regiment of Associators were reviewed at Germantown. They made a very handsome Appearance, went thro’ their Exercise and performed their Firings exceedingly well, and had great Applause from the most judicious Spectators. We hear that four other Companies of the same Regiment were review’d on Monday following at Norrinton, and performed likewise to general Satisfaction. A very commendable Sobriety and good Order has hitherto been observed at those Meetings of the Associators, which it is hoped will always continue. [June 9]


   
Philadelphia, June 9. 1748.
Now fitting out for a cruizing voyage against his majesty’s enemies, and will sail in 14 days, The Privateer Brigt. Trembleur, Abraham Matthews, Commander, To carry 16 carriage guns, 6 pounders, and 16 swivels, with 120 men.
All gentlemen sailors, and others, inclined to enter on board said privateer, may repair to the commander aforesaid, or to the sign of the Trembleur, in Water-street, where the articles are to be seen and signed by those who are willing to go the Cruize. [June 9]


   
Yesterday His Majesty’s Ship Otter, Captain Ballet, fell down on a Cruize. [June 23]


   
      We hear that Captain Ballet, Commander of his Majesty’s Ship Otter, has taken a French Flag of Truce at our Capes, bound in here; but had before been taken, and carried into Providence, where most of her Cargoe was condemned, and taken out of her: And also Capt. Hogg, belonging to this Place, supposed to have been trading with the Spaniards; and has carried them both into Virginia, in order to be tried. [July 14]


   
      In Pursuance of his Majesty’s Command, signified to the Honourable the President and Council of this Province, by his grace the Duke of Bedford, his Majesty’s Proclamation for a Cessation of Arms was published here Wednesday last. [August 18]



Notice is hereby given, that Monday the 29th of this Inst. August, is appointed for a General Review of the City Regiment, which is to be at the usual Place of Parade, at 9 o’Clock in the Forenoon; at which Time the Artillery Company are to be at their respective Posts, at the Grand Battery. [August 18]



   
The new large Cannon that lately arrived from England, purchased by the Managers of the Lottery, being mounted on the Great Battery; on Monday last the Associators of this City met under Arms, and march’d thither; where they were saluted with One and Twenty Guns, and nam’d the Battery, The Association. [September 1]


